     Case: 3:16-cr-00020-RAM-RM Document #: 45 Filed: 07/23/20 Page 1 of 3



                              DISTRICT COURT OF THE VIRGIN ISLANDS
                               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                             )
                                                      )
                         Plaintiff,                   )
                                                      )
                         v.                           )        Case No. 3:16-cr-0020
                                                      )
KEENAN POWELL-RYDER,                                  )
                                                      )
                         Defendant.                   )
                                                      )

                                                  ORDER
        BEFORE THE COURT is the motion of Keenan Powell-Ryder (“Powell-Ryder”) for
reconsideration of his detention pending sentencing in this matter. (ECF No. 32.) For the
reasons stated below, the Court will deny Powell-Ryder’s motion.
        On May 17, 2016, the United States filed a one count information charging Keenan
Powell-Ryder (“Powell-Ryder”) with possession with the intent to distribute marijuana.
Thereafter, on July 5, 2016, the Court accepted Powell-Ryder’s plea of guilty to the charge in
the information. During the change of plea hearing, a sentencing hearing was set for
November 3, 2016. Powell-Ryder requested to remain on release pending sentencing and
the United States did not object. The Court granted Powell-Ryder’s request, permitting him
to remain on release under the supervision of the United States Probation Office for the
Northern District of Georgia, the district in which Powell-Ryder resided. Thereafter, the
sentencing hearing was rescheduled to November 17, 2016.
        On November 17, 2016, Powell-Ryder did not appear at the scheduled sentencing
hearing.1 As a consequence, the Court issued a bench warrant for Powell-Ryder’s arrest.
        On December 4, 2019, the United States Marshal executed the arrest warrant at the
Oakland County Jail in Michigan, where Powell-Ryder had been arrested for local charges.



1Prior to the sentencing hearing, the Court was informed that, in October of 2016, the United States Probation
Office for the North District of Georgia attempted multiple times to make contact with Powell-Ryder, but was
unable to do so. From that time through the sentencing hearing, Powell-Ryder remained missing. See Notice by
the United States at 1-2, ECF No. 24.
     Case: 3:16-cr-00020-RAM-RM Document #: 45 Filed: 07/23/20 Page 2 of 3
United States v. Powell-Ryder
Case No. 3:16-cr-0020
Order
Page 2 of 3

Thereafter, Powell-Ryder appeared before the Magistrate Judge on February 12, 2020. The
United States requested that Powell-Ryder be detained pending sentencing and Powell-
Ryder did not object. The Magistrate Judge ordered Powell-Ryder detained pending
sentencing.
        On April 1, 2020, Powell-Ryder filed a motion for reconsideration of his detention
pending sentencing in this matter. Powell-Ryder requests that the Court reconsider his
detention pending sentencing in light of the COVID-19 pandemic and his health conditions—
Powell-Ryder is asthmatic and previously suffered from a collapsed lung. On April 8, 2020,
the United States filed an opposition to Powell-Ryder’s motion. Powell-Ryder’s sentencing
hearing is currently scheduled for August 4, 2020.
        Section 3143 of the Bail Reform Act, 18 U.S.C. § 3141 et seq., addresses the standard
to be used when considering release or detention of a defendant pending sentence. Section
3143 in pertinent part provides
        the judicial officer shall order that a person who has been found guilty of an
        offense and who is awaiting imposition or execution of sentence . . . be
        detained, unless the judicial officer finds by clear and convincing evidence that
        the person is not likely to flee or pose a danger to the safety of any other person
        or the community if released under section 3142(b) or (c). If the judicial officer
        makes such a finding, such judicial officer shall order the release of the person
        in accordance with section 3142(b) or (c).
18. U.S.C. § 3143(a)(1). “The burden of establishing by clear and convincing evidence that
the person will not flee or pose a danger to any other person or to the community rests with
the person.” Fed. R. Crim. P. 32.1(a)(6).
        With respect to the factors the Court must consider, Powell-Ryder asserts that he pled
guilty to a non-violent offense and as such is not a danger to the community. Additionally,
Powell-Ryder acknowledges that a warrant was issued due to his absence at sentencing in
2016, but asks the Court to release him into home confinement. Powell-Ryder argues that,
“with the addition of location monitoring, a release condition previously not imposed, this
Court can be assured that he will return to Court.” See Mot. for Recons. of Detention at 13,
ECF 32. Powell-Ryder asserts that his mother, Kecia Smith, is willing to serve as a third-party
custodian. See id. at 14. She resides in Sugar Hill, Georgia. See id.
     Case: 3:16-cr-00020-RAM-RM Document #: 45 Filed: 07/23/20 Page 3 of 3
United States v. Powell-Ryder
Case No. 3:16-cr-0020
Order
Page 3 of 3

        The Court is not convinced that Powell-Ryder has met his burden to show by clear
and convincing evidence that he is not a flight risk. Powell-Ryder was released pending
sentencing upon his entry of a plea of guilty in this matter. Thereafter, he did not appear at
his initial sentencing hearing set over three and half years ago. After failing to appear, Powell-
Ryder did not return to this jurisdiction until he was arrested in another jurisdiction and
subsequently detained by the U.S. Marshal. Such actions demonstrate a willingness to evade
this Court’s jurisdiction. The Court is unconvinced that ordering home confinement with
location monitoring changes this calculus. As such, the Court finds that Powell-Ryder has
failed to demonstrate by clear and convincing evidence that he is not likely to flee. Cf. United
States v. Dailey, 650 F. App’x 193 (5th Cir. 2016) (concluding that a defendant’s argument
that he complied with all conditions of bail pending trial was insufficient to show the district
court abused its discretion in finding that the defendant had failed to show by clear and
convincing evidence that he was not a flight risk). In fact, if anything, Powell-Ryder’s actions
have demonstrated by clear and convincing evidence that he is likely to flee.
        The premises considered, it is hereby
        ORDERED that Powell-Ryder’s motion for reconsideration of his detention pending
sentencing, ECF No. 32, is DENIED.



Date: July 23, 2020                                         s/ Robert A. Molloy
                                                            ROBERT A. MOLLOY
                                                            District Judge
